Citation Nr: 0303468	
Decision Date: 02/27/03    Archive Date: 03/05/03

DOCKET NO.  02-09 054	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for headaches.

(The issue of entitlement to service connection for headaches 
will be addressed in a later decision).


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served on active duty from December 1966 to 
January 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO denied the veteran's request, submitted in 
December 2000, to reopen a previously denied claim for 
service connection for headaches.

The Board is undertaking additional development of the 
reopened claim for service connection for headaches on its 
merits, in accordance with 38 C.F.R. § 19.9 (2002).  After 
giving notice and reviewing any responses to the notice, the 
Board will prepare a separate decision addressing that issue.


FINDINGS OF FACT

1.  The veteran did not perfect an appeal from an October 
1987 rating decision denying service connection for 
headaches.

2.  Evidence added to the record since October 1987 includes 
evidence about the history and manifestations of the 
veteran's headaches that was not previously of record.

3.  The new evidence is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim for service connection for headaches.


CONCLUSIONS OF LAW

1.  The October 1987 rating decision is final.  38 U.S.C.A. 
§ 7015 (West 2002).

2.  Evidence submitted since the October 1987 rating decision 
is new and material to the veteran's claim for service 
connection for headaches; the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2001 & 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Among other things, the VCAA eliminated 
the well-grounded-claim requirement and modified the 
Secretary's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002).

The United States Court of Appeals for Veterans Claims 
(Court) subsequently held that the VCAA was not applicable 
where the appellant was fully notified and aware of the type 
of evidence required to substantiate his claims and that no 
additional assistance would aid in further developing his 
claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
When there is extensive factual development in a case, and 
there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").

Since this decision reopens the veteran's claim, further 
assistance is not required to aid the veteran in 
substantiating his claim.

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The regulations, except for portions applicable to 
attempts to reopen finally disallowed claims, were not meant 
to confer any rights in addition to those provided by the 
VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).  The portions of 
the regulatory changes referable to attempts to reopen 
finally disallowed claims only apply to claims made on or 
after August 29, 2001.  

The veteran sought service connection for headaches in 1981, 
and again in 1987.  Each time, the RO denied service 
connection, or declined to reopen a previous denial in a 
rating decision that had become a final decision.  In July 
2000, the veteran was advised that his appeal of the 1987 
denial had been closed because of his failure to submit a 
timely substantive appeal.  In December 2000, he sought to 
reopen his claim.

A rating decision becomes final when a claimant does not file 
a notice of disagreement within one year after a decision is 
issued, or does not file a timely substantive appeal after 
the RO issues a statement of the case (SOC).  38 U.S.C.A. 
§ 7105.  The veteran did not file a notice of disagreement 
with the RO's decision denying his 1981 claim.  He did not 
file a substantive appeal to perfect an appeal from the 
denial of his 1987 claim.  Therefore, the RO decisions with 
respect to those claims became final decisions.

A final decision on a claim that has been denied shall be 
reopened if new and material evidence with respect to that 
claim is presented or secured.  38 U.S.C.A. § 5108.  The 
United States Court of Appeals for Veterans Claims (Court) 
has ruled that, if the Board determines that new and material 
evidence has been submitted, the case must be reopened and 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
and which is neither cumulative nor redundant.  38 C.F.R. 
§ 3.156 (2001).  In order to be considered new, evidence must 
not merely summarize or repeat evidence submitted in previous 
proceedings.  See Wilisch v. Derwinski, 2 Vet. App. 191, 193 
(1992).  

New evidence may be considered material if the new evidence, 
by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (2001); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis (not only since the time that the claim was last 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  The most recent final disallowance with regard to 
the veteran's headache claim was an October 1987 rating 
decision.  The Board will consider whether new and material 
evidence has been submitted since that decision.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).  The veteran contends that he has a headache disorder 
that was present during his service.

The evidence that was associated with the veteran's claims 
file prior to the October 1987 rating decision included 
service medical records that reflect consultations during 
service in 1967 for headaches, considered to possibly be 
migraine headaches.  At that time, the veteran reported a 
history of headaches since 1961, with recent worsening.  
Private medical records from 1985 indicated that the veteran 
had cluster migraines.

The evidence that has been added to the veteran's claims file 
since the October 1987 rating decision includes additional 
private medical records that were received in the 1990s and 
2000s.  A mental health consultation from 1981 indicates that 
the veteran reported having headaches as well as anxiety and 
panic attacks.  In a May 1985 neurology consultation, the 
veteran reported a long history of headaches, with 
symptomatic periods in service, again in 1981, and again in 
1985.  The examiner found a high likelihood of cluster 
migraines.  

In August 1989, the veteran complained of vertigo with a 
history of migraines.  In a December 2000 statement, the 
veteran asserted that he had migraines that had begun during 
service.

On VA examination in March 2002, the veteran reported a 35-
year history of headaches.  He described the characteristics 
and frequency of the headaches.  The examiner's diagnosis was 
cluster headaches.  VA outpatient treatment records from 
March 2002 noted ongoing chronic headaches.  In August 2002, 
the veteran's wife and two of his sisters each wrote that the 
veteran had been suffering with migraines since the late 
1960s.

The evidence added to the claims file since the October 1987 
rating decision provides evidence about the history and 
manifestations of the veteran's headaches that was not of 
record prior to the 1987 decision.  The new evidence is 
material, in that it bears directly and substantially on the 
claim for service connection for the headaches.  The new 
evidence is sufficiently significant that it must be 
considered in order to fairly decide the merits of the claim.  
As new and material evidence has been received, the claim for 
service connection for headaches is reopened.


ORDER

New and material evidence having been submitted, a claim of 
entitlement to service connection for headaches is reopened.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating 
the form to reflect changes in the law effective on December 
27, 2001.  See the Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In 
the meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

